Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 calls for “determine, prior to orienting the feed delivery apparatus with the first habitat, that the obstruction has been removed from the path”, which means there has to be an obstruction on the path to the first habitat, is not specifically described in the specification. Rather, the specification describes a system that may detect an obstruction in the navigation path.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 5-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, it is unclear whether “a habitat” in line 1 refer to one of the one or more habitats or a different habitat. 
Claim 5 recites the limitation "the first dais" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
For claim 7, it is unclear whether “ habitats” and “second  habitat” in line 3 refers to the previously mentioned one or more habitats. 
For claim 9, it is unclear to which habitat “the habitat” in lines 5-6 refers to. 
Claims depend from a rejected base claim are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard et al (2015/0149050) in view of Brooks (2007/0266959).
For claim 1, Palsgaard discloses A feed delivery platform (at least fig.5, also see figs. 1-4 and/or 6-7 for illustration of a feed delivery vehicle) comprising: one or more communication interfaces (at least figs. 5-7 for #60 and/or #56 and/or #58 and/or 48); one or more processors (at least fig.6 and/or para 0071] for computer which inherently has at least one processor); and computer-readable storage media storing computer-executable instructions (at least figs. 5-7 for mission instructions), which when executed by the one or more processors cause the one or more processors to: receiving a signal (at least fig.5-7 and/or 0046, 0069); initiating a feed delivery to one or more habitats in response to receiving the signal, individual ones of the one or more habitats associated with insect populations (at least para 0048, 0053, 0055); identifying a first habitat of the one or more habitats within an environment (at least para 0053); orienting a feed delivery apparatus with the first habitat (at least para 0062); delivering a desired amount of feed into the first habitat by the feed delivery apparatus (at least para 0051, 0055); identifying a recharge station (at least para 0139); positioning the feed delivery platform 
Palsgaard is silent about determining that a power level associated with the feed delivery platform is below a first power threshold.
Brooks teaches a control system determine that a power level associated with the feed delivery platform is below a first power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard with a control system determine that a power level associated with the feed delivery platform is below a first power threshold as taught by Brooks in order to identify a current power level to allow proper operation of the platform. 
Palsgaard as modified by Brooks is silent about determining the power level associated with the feed delivery platform has met or exceeded a second power threshold.
Brooks teaches a control system determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard as modified by Brooks with a control system determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold as taught by Brooks in order to prevent overcharging the battery for proper operation of the platform. 
For claim 2, Palsgaard as modified by Brooks discloses wherein the signal is received from a habitat (Palsgaard, at least figs. 5-7 and/or para 0068).
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as modified by Brooks as applied to claims 1-3 above, and further in view of Anderson (2010/0063673).
For claim 4, Palsgaard as modified by Brooks discloses at least one detector (Palsgaard at least fig.5 for camera #62 and/or para 0048 for proximity sensor); and wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive signal from the detector (Palsgaard at least figs. 5-7); determine an obstruction exists on a path of the feed delivery platform based at least in part on the signal (Palsgaard at least para 0048); send a notification to a management system (Palsgaard at least figs. 6-7 for feedback communication), the notification related to the obstruction (Palsgaard at least figs. 6-7 and/or para 0048). 
Palsgaard as modified by Brooks is silent about at least one image capture device; and wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive image data from the image capture device; receive second image data from the image capture device; and determine, prior to orienting the feed delivery apparatus with the first habitat, that the obstruction has been removed from the path.
. 
Claim 5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard et al. in view of Dubinsky (2012/0116832). 
For claim 5, Palsgaard discloses A system comprising: one or more communication interfaces in wireless communication with one or more feed delivery platforms and one or more habitats (at least figs. 5-7 and/or para 0068, 0138 for wireless communication between communication interfaces, a feed delivery platform and at least one habitats); one or more processors (at least fig.6 and/or para 0071 for computer which inherently has at least one processor); and computer-readable storage 
Palsgaard is silent about determine, from the data, that a feed level of a feed dais of a first habitat of the one or more habitats is below a feed threshold; and receive an amount associated with the feed dispensed into the first dais. 
Dubinsky teaches a feeding system comprising a controller configured to determine, from the data, that a feed level of a feed dais of a first habitat of the one or more habitats is below a feed threshold; and receive an amount associated with the feed dispensed into the first dais (at least fig.3 and/or para 0032, 0124). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard with a controller configured to determine, from the data, that a feed level of a feed dais of a first habitat of the one or more habitats is below a feed threshold; and receive an amount associated with the feed dispensed into the first dais as taught by Dubinsky in order to prevent the animal at the habitat to be hungry for an extended amount of time. 

For claim 9, Palsgaard as modified by Dubinsky discloses wherein the issue is associated with at least one of: a health of an insect population within the first habitat (Palsgaard at least para 0063); a size of the insect population (Palsgaard at least para 0064); a developmental state of the insect population; a cleanliness level of the habitat; - 42 -Atty Docket No. A102-0007USC1 a presence of a foreign object within the habitat; or a disruption to the feed dais.
For claim 10, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receiving second data from the first feed delivery platform (Palsgaard at least figs. 5-7); determining from the second data an issue with the first feed delivery platform (Palsgaard at least figs. 5-7 and/or para 0048); and sending an alert to a device associated with facility operator, the alert related to the issue (Palsgaard at least figs. 5-7 and/or para 0047, 0068).  
For claim 11, Palsgaard as modified by Dubinsky discloses wherein the issue is associated with at least one of: an obstruction to a path of the first feed delivery platform 
For claim 12, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: sending a second signal to the first feed delivery platform, the second signal indicating an amount of feed to dispense into the feed dais (Palsgaard at least figs. 5-7 and/or para 0050).
For claim 13, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:- 43 -Atty Docket No. A102-0007USC1 determine, from the data, that a second feed level of a second feed dais of a second habitat of the one or more habitats is below the feed threshold; and send a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to the second habitat (Palsgaard at least figs. 5-7 and/or para 0044, 0052, 0059 and Dubinsky at least fig.3 and/or para 0032, 0124 as explained above). 
For claim 14, Palsgaard as modified by Dubinsky is silent about wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded, a second signal to a second feed 
Dubinsky teaches a computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded, a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to a second habitat (at least figs. 7-8 and/or para 0144, 0154-0155). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard as modified by Dubinsky with computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded, a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to a second habitat as taught by Dubinsky in order to allow accurate refilling of feed to avoid waste. 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as modified by Dubinsky as applied to claims 5 and 8-14 above, and further in view of Gudat et al. (2011/0288769).
For claim 6, Palsgaard as modified by Dubinsky is silent about wherein sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a navigation path to the first feed delivery platform.  

For claim 7, Palsgaard as modified by Dubinsky is silent about wherein sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a list of habitats that are low on feed, the list including the first habitat and at least one second habitat.
Gudat teaches a system comprising sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a list of habitats that are low on feed, the list including the first habitat and at least one second habitat (at least figs. 7-8 and/or para 0156). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard as modified by Dubinsky with sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a list of habitats that are low on feed, the list including the first habitat and at least one second habitat as taught by Gudat in order to efficiently and quickly refill the habitats. 
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard et al. 

Palsgaard is silent about insect populations. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Palsgaard with habitat associated with insect populations depending on user’s preferences in order to raise desired type of animal. 
For claim 16, Palsgaard discloses determining the desired amount of feed prior to delivering the desired amount of feed into the habitat (at least para 0050).
For claim 17, Palsgaard discloses identifying a second habitat of the one or more habitats within an environment (at least para 0053); orienting, by the feed delivery platform, the feed delivery apparatus with the second habitat (at least fig.2, the method step is readily apparent during operation of the device); and delivering a second desired amount of feed into the second habitat by the feed delivery apparatus (at least fig.2 and/or para 0050).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as applied to claims 15-17 above, and further in view of Brooks.
For claim 18, Palsgaard discloses identify a recharge station (see at least para [0139]); positioning, by the feed delivery platform, the feed delivery platform with respect to the recharge station to initiate a recharge operation (see at least para [0139],[0045]).
Palsgaard is silent about determine, by the feed delivery platform, that a power level associated with the feed delivery platform is below a first power threshold.
Brooks teaches a control system determine that a power level associated with the feed delivery platform is below a first power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard with a control system determine that a power level associated with the feed delivery platform is below a first power threshold as taught by Brooks in order to provide sufficient power to allow proper operation of the platform. 
Palsgaard as modified by Brooks is silent about determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold.
Brooks teaches a control system determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard as modified by Brooks with a control system determine that the power level associated with the feed . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as applied to claims 15-17 above, and further in view of Bahn (2012/0104032).
For claim 19, Palsgaard discloses identify a feed station (see at least fig.1  and/or para [0045]); positioning, by the feed delivery platform, the hopper with respect to the feed station to initiate a refill operation (see at least figs. 5-7 and/or para [0050]). 
Palsgaard is silent about determine, by the feed delivery platform, that an amount of feed stored in a hopper associated with the feed delivery platform is below a first feed threshold.
Bahn teaches a control system determine that an amount of feed stored in a hopper associated with the feed delivery platform is below a first feed threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard with a control system determine that an amount of feed stored in a hopper associated with the feed delivery platform is below a first feed threshold as taught by Bahn in order to maintain a sufficient amount of feed for delivering to animal. 
Palsgaard as modified by Bahn is silent about determine, by the feed delivery platform, the amount of feed stored in the hopper has met or exceeded a second feed threshold.
Bahn teaches a control system determine the amount of feed stored in the hopper has met or exceeded a second feed threshold (see at least para [0032]). It .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as applied to claims 15-17 above, and further in view of Christian (GB1564197).
For claim 20, Palsgaard discloses identify a second habitat of the one or more habitats within an environment (see at least para [0054] and/or fig.5 for horizontal tube portion where #32’ points to); orienting the feed delivery platform with the second habitat (see at least para [0062]); and delivering a second desired amount of feed into the second habitat (see at least para [0055]).
Palsgaard is silent about identify a second habitat, orienting the feed delivery apparatus with the second habitat, and delivering a second desired amount of feed into the second habitat at substantially the same time as the first habitat.
Christian teaches a feed delivery a feed delivery identify, orient, and deliver an amount of feed into multiple habitats at substantially the same time (see at least fig.5 for feed being delivered to different habitats at substantially the same time). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the delivery platform of Palsgaard with a delivery platform identify, orient, and deliver an amount of feed into multiple habitats at substantially the same time as taught by Christian in order to shorten the travel path of the platform. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 12, 14-15, and 18 of U.S. Patent No. 10881081. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 12, 14-15, and 18 of U.S. Patent No. 10881081 discloses the limitations as claimed. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10881081 in view of Brooks (2007/0266959). Palsgaard is silent about determining that a power level associated with the feed delivery platform is below a first power threshold and determining the power level associated with the feed delivery platform has met or exceeded a second power threshold. Brooks teaches a control system determining that a power level associated with the feed delivery platform is below a first power threshold and determining the power level associated with the feed delivery platform has met or exceeded a second power threshold (see at least para 0032).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 20070219720, 8356567, 20030165373
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THANH PHAM/           Primary Examiner, Art Unit 3643